Case: 19-31015      Document: 00516472238          Page: 1     Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 15, 2022
                                   No. 19-31015
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk


   Arthur Flemming Moler,

                                                             Plaintiff—Appellant,

                                        versus

   Clara Baty; Beaubauf; Meghan Borne; Tecora Ballom;
   Steve Beasley; Et Al,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:19-CV-809


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Arthur Flemming Moler appeals from the dismissal with prejudice of
   his pro se complaint, filed under Bivens v. Six Unknown Named Agents of Fed.
   Bureau of Narcotics, 403 U.S. 388 (1971), as frivolous and for failure to state a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31015      Document: 00516472238           Page: 2    Date Filed: 09/15/2022




                                     No. 19-31015


   claim on which relief may be granted.              We review a 28 U.S.C.
   § 1915(e)(2)(B)(i) dismissal as frivolous for abuse of discretion. Taylor v.
   Johnson, 257 F.3d 470, 472 (5th Cir. 2001).                  Dismissals under
   § 1915(e)(2)(B)(ii) for failure to state a claim are reviewed de novo using the
   same standard applicable to dismissals pursuant to Federal Rule of Civil
   Procedure 12(b)(6). Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998). We
   “accept[] all well-pleaded facts as true and view[] those facts in the light most
   favorable to the plaintiffs.” Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir.
   2009) (internal quotation marks and citation omitted). A pro se litigant’s
   pleadings are construed liberally, and his claims will be dismissed only if he
   could prove no set of facts that would entitle him to relief. See Haines v.
   Kerner, 404 U.S. 519, 520-21 (1972).
          Moler’s release from imprisonment during the pendency of this
   appeal has rendered moot his claims for declaratory relief. See Herman v.
   Holiday, 238 F.3d 660, 665 (5th Cir. 2001). However, we retain jurisdiction
   to consider Moler’s claims for money damages. See Cruz v. Estelle, 497 F.2d
   496, 499 (5th Cir. 1974).
          In his complaint, Moler claimed that the defendants violated his due
   process rights during the proceedings for a retaliatory disciplinary violation
   that was reported on July 16, 2018. The magistrate judge recommended that
   this due process claim be dismissed for failure to state a claim on which relief
   may be granted and as frivolous because Moler had not alleged that the
   disciplinary violation resulted in the loss of any protected interests, such as
   good time credits. However, in his objections to the magistrate judge’s
   report, Moler stated that he had lost 27 days of good time credit due to the
   disciplinary violation. Moler also sought to amend his complaint to include
   the loss of 27 days of good time credit. After the district court adopted the
   magistrate judge’s report and dismissed his complaint, Moler filed several
   post-judgment motions referencing his loss of good time credit. The district



                                          2
Case: 19-31015       Document: 00516472238           Page: 3   Date Filed: 09/15/2022




                                      No. 19-31015


   court denied Moler’s motion to amend his complaint and his post-judgment
   motions that were filed before Moler appealed.
            To establish a due process violation, a plaintiff must show that he was
   deprived of a liberty interest protected by the Constitution or other federal
   law. Sandin v. Conner, 515 U.S. 472, 483-84 (1995). In the context of prison
   disciplinary proceedings, a prisoner’s constitutionally protected liberty
   interests are “generally limited to freedom from restraint which, while not
   exceeding the sentence in such an unexpected manner as to give rise to
   protection by the Due Process Clause of its own force, nonetheless imposes
   atypical and significant hardship on the inmate in relation to the ordinary
   incidents of prison life.” Id. at 484 (internal quotation marks and citation
   omitted). Federal prisoners have a liberty interest in their accumulated good
   time credit. Henson v. U.S. Bureau of Prisons, 213 F.3d 897, 898 (5th Cir.
   2000).
            Before dismissing a pro se litigant’s complaint for failure to state a
   claim, a district court ordinarily must give the litigant an opportunity to
   amend his complaint to remedy any deficiencies. See Brewster v. Dretke, 587
   F.3d 764, 767-68 (5th Cir. 2009). Moreover, a district court may construe an
   issue raised for the first time in objections to the magistrate judge’s report as
   a motion to amend a complaint. United States v. Riascos, 76 F.3d 93, 94 (5th
   Cir. 1996). Because Moler’s objections to the magistrate judge’s report and
   his motion to amend his complaint both raised his loss of good time credit,
   which undermines the basis for dismissing his due process claim, that claim
   should not have been dismissed on that basis. The current record is not
   developed sufficiently to permit further review of that claim. Accordingly,
   we VACATE the district court’s dismissal of Moler’s due process claim for
   the disciplinary violation that resulted in the loss of good time credit and we
   REMAND that claim to the district court for further consideration. We
   express no opinion on the merits of Moler’s claim. This disposition renders



                                           3
Case: 19-31015      Document: 00516472238            Page: 4    Date Filed: 09/15/2022




                                      No. 19-31015


   moot Moler’s challenges to the district court’s denial of his post-judgment
   motions.
          Moler’s remaining claims allege that: (1) his administrative grievances
   were not handled in a proper manner; (2) he was improperly placed into
   solitary confinement on various occasions and was improperly given a
   Management Variable classification; (3) some of the defendants used racially
   discriminatory language against him; and (4) many of the defendants’ actions
   against him were done in retaliation for the filing of his administrative
   grievances. We recently “decline[d] to extend Bivens to include First
   Amendment retaliation claims against prison officials.” Watkins v. Three
   Admin. Remedy Coordinators of Bureau of Prisons, 998 F.3d 682, 685-86 (5th
   Cir. 2021). The district court properly dismissed the other remaining claims
   after determining that they did not implicate a constitutionally protected
   interest. See Butler v. S. Porter, 999 F.3d 287, 296 (5th Cir. 2021), cert. denied,
   142 S. Ct. 766 (2022); Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005);
   Calhoun v. Hargrove, 312 F.3d 730, 734-35 (5th Cir. 2002). Accordingly, we
   AFFIRM the district court’s judgment as to these claims.




                                           4